DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s affirmation of election without traverse of Group I (claims 1-14) in the reply filed on 4/12/2022 is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Joshi (US 2019/0237389) of prior record, hereinafter Joshi, in view of Ikegame (US 4,747,450), hereinafter Ikegame..

Regarding claim 1, Joshi (refer to Figures 1-3) teaches a semiconductor assembly, comprising: 
a substrate (comprising 130, 110 and 102, para 31 – see Figure 1 and detail of region 150 of Figure 1 in Figures 2a-b) including — 
a mounting portion (upper part of 130 that is closest to 120, and on which 120 are mounted, para 31) including mounting sites, 
contacts (electrical contacts of 120) corresponding to the mounting sites, 
a base portion (lowermost part of 130 and 110) including terminals (electrical contacts of 110 where 122b electrically connects to 110 in Figure 1 – see para 37) electrically coupled to the contacts (by bonding wires), and
a core region (central part of 130 which includes 137 – see para 39, best seen in central part of Figure 2B) between the mounting portion (part of 130 closest to 120) and the base portion (comprising face of 130 that is opposite the mounting portion); 
a microchannel module embedded in the core region and including a microchannel (137 best seen in detail of Figure 2B, para 39), wherein the microchannel includes a first duct (any one of two adjacent 136) and a second duct (the second of two adjacent 136) spaced apart from the first duct by a common thermally conductive wall (136, which is a metal wall – see para 38), wherein the first duct and the second duct extend in at least approximately the same direction (best seen in view of Figure 2A); and 
a device (one of 120, para 31) mounted over the module and electrically coupled (via 121a, 122b – see para 37) to the contacts of the substrate (104a, 104b – see para 37), wherein the microchannel is configured to remove thermal energy (by way of cooling fluid described in para 39) from a bottom portion of the device (120).
		Joshi does not teach that the device (120) is specifically a “logic device”. However, a logic device is a well known semiconductor device. It would have been obvious to one of ordinary skills in the art at the time of the effective filing of the claimed invention to modify Joshi so that the device (120) is specifically a “logic device”.  The ordinary artisan would have been motivated to modify Joshi for at least the purpose of using a logic device in conjunction with a memory and processer for achieving comprehensive microprocessor functionality for the circuit.  
		Further, Joshi does specifically teach that the structure is capable of having a functionality that “a first portion of a flow through the first duct has an approximately opposite direction to a second portion of the flow through the second duct”. Ikegame (refer to Figures 2-5) teaches a heat transfer configuration for a semiconductor assembly (Col. 1, lines 53-57) by means of coolant flow (Col. 2, lines 11-21) through a channel similar to a microchannel (12 described as “cooling pipe” in Col. 3, lines 44-67 with reference to Figures 3-5), having at least a first duct (13, see Col. 3, lines 44-58) and a second duct (14, see Col. 3, lines 44-58), such that  a first portion of a flow through the first duct has an approximately opposite direction (best seen in Figure 3; also see Col. 4, lines 19-30) to a second portion of the flow through the second duct (Col. 3, lines 44-58).  It would have been obvious to one of ordinary skills in the art at the time of the effective filing of the claimed invention to modify Joshi so that the structure is capable of having a functionality that “a first portion of a flow through the first duct has an approximately opposite direction to a second portion of the flow through the second duct”.  The ordinary artisan would have been motivated to modify Joshi for at least the purpose of disposing forward flow and return flow microchannels alternately to distribute temperature more evenly which reduces thermal stress in the semiconductor assembly being cooled (see Col. 4, lines 19-30 of Ikegame).

Regarding claim 2, Joshi (refer to Figures 1-3) teaches the semiconductor assembly of claim 1, including that but does not each further “a memory device mounted over the module, wherein the microchannel is configured to remove thermal energy from a bottom portion of the memory device”. Joshi does not teach that the device (120) is specifically a “logic device”. However, using a semiconductor devices that comprise a logic device in conjunction with a memory device and other devices such as processors is well known in the art of semiconductor devices. It would have been obvious to one of ordinary skills in the art at the time of the effective filing of the claimed invention to modify Joshi so that the tow device (120) are replaced by a logic device and a memory device.  The ordinary artisan would have been motivated to modify Joshi for at least the purpose of using a logic device in conjunction with a memory and processer for achieving comprehensive microprocessor functionality for the circuit, and thus, the microchannel is configured to remove thermal energy from a bottom portion of the memory device (by way of cooling fluid described in para 39 of Joshi)   

Regarding claim 3, Joshi (refer to Figures 1-3) teaches the semiconductor assembly of claim 2, as modified for claim 2 wherein 120 are a logic device and a memory device, wherein the logic device is positioned proximate to an inlet of the microchannel and the memory device is positioned proximate to an outlet of the microchannel (as both devices have an inlet proximate on one side and an outlet proximate on an opposing side – see detail of Figure 3, where the arrow next to CF shows direction of cooling fluid flow, see para 39).

Regarding claim 4, Joshi (refer to Figures 1-3) teaches the semiconductor assembly of claim 2, as modified for claim 2 wherein 120 are a logic device and a memory device, wherein the memory device is positioned proximate to an inlet of the microchannel and the logic device is positioned proximate to an outlet of the microchannel (as both devices have an inlet proximate on one side and an outlet proximate on an opposing side – see detail of Figure 3, where the arrow next to CF shows direction of cooling fluid flow, see para 39).

Regarding claim 5, Joshi (refer to Figures 1-3) teaches the semiconductor assembly of claim 1, wherein the microchannel has one or more cross-sectional shapes, wherein the one or more cross-sectional shapes includes rectangular, rectilinear, circular, oval, elliptical, irregular, or any combination thereof (para 39).

Regarding claim 6, Joshi (refer to Figures 1-3) teaches the semiconductor assembly of claim 1, wherein the microchannel has a height less than 2 mm, and the wall has a height less than 0.25 mm (50 micrometers; i.e. 0.050 mm, is described as inner diameter of 137 in para 43, and this inner diameter corresponds to the recited “a height” of “the microchannel” as well as “a height” of “the wall” as the wall simply extends along the inner diameter of 137). 

Regarding claim 7, Joshi (refer to Figures 1-3) teaches the semiconductor assembly of claim 1, further comprising a coolant (CF, para 39), wherein the coolant is contained within the microchannel (para 39).

Regarding claim 8, Joshi (refer to Figures 1-3) teaches the semiconductor assembly of claim 1, wherein the microchannels (137, which are formed in 130 that includes “metal matrix 136” – see para 38) include silicon, copper, or an organic material (claim 14 of Joshi bescribes that the “metal matrix” may be formed of “copper”).

Regarding claim 9, Joshi (refer to Figures 1-3) teaches a semiconductor assembly, comprising: 
a microchannel module (comprising 130, 110, para 31 – see Figure 1 and detail of region 150 of Figure 1 in Figures 2a-b) including— a mounting portion (upper part of 130 that is closest to 120, and on which 120 are mounted, para 31) including mounting sites, 
contacts (electrical contacts of 120 or 104 a-b) corresponding to the mounting sites, 
a base portion (lowermost part of 130 and 110) including terminals (electrical contacts of 110 where 122b electrically connects to 110 in Figure 1 – see para 37) electrically coupled to the contacts (by bonding wires) ; and 
a core region (central part of 130 which includes 137 – see para 39, best seen in central part of Figure 2B) between the mounting portion (part of 130 closest to 120) and the base portion comprising face of 130 that is opposite the mounting portion) having a microchannel (137 best seen in detail of Figure 2B, para 39) having a first duct (any one of two adjacent 136) and a second duct (the second of two adjacent 136) spaced apart from the first duct by a common thermally conductive wall (136, which is a metal wall – see para 38), wherein the first duct and the second duct extend in at least approximately the same direction (best seen in view of Figure 2A); and 
a device (one of 120, para 31) mounted over the module and electrically coupled (via 121a, 122b – see para 37) to the contacts of the module, wherein the microchannel is configured to remove thermal energy (by way of cooling fluid described in para 39) from a bottom portion of the device (120).
		Joshi does not teach that the device (120) is specifically a “logic device”. However, a logic device is a well known semiconductor device. It would have been obvious to one of ordinary skills in the art at the time of the effective filing of the claimed invention to modify Joshi so that the device (120) is specifically a “logic device”.  The ordinary artisan would have been motivated to modify Joshi for at least the purpose of using a logic device in conjunction with a memory and processer for achieving comprehensive microprocessor functionality for the circuit.  
		Further, Joshi does specifically teach that the structure is capable of having a functionality that “a first portion of a flow through the first duct has an approximately opposite direction to a second portion of the flow through the second duct”. This limitation has already been addressed in claim 1 in view of Ikegame.

Regarding claim 10, it is substantially similar to claim 2 and hence the rejection is substantially similar.

Regarding claim 11, it is substantially similar to claim 3 and hence the rejection is substantially similar.

Regarding claim 12, it is substantially similar to claim 4 and hence the rejection is substantially similar.

Regarding claims 13, Joshi (refer to Figures 1-3) teaches the semiconductor assembly of claim 10, further comprising a substrate (102) but does not specifically teach including “second contacts corresponding to second mounting sites of a second mounting portion and a second base portion including second terminals electrically coupled to the second contacts”.  However, the “second contacts” recited are substantially similar to “contacts corresponding to the mounting sites” (as recited in base claim 9) and the “second terminals” to which “second contacts” are connected are also similar to “terminals” recited in base claim 9. As such, this amounts to duplication of parts. It would have been obvious to one of ordinary skill in the art to use an additional set of contacts and terminals that are similarly connected; i.e.  “second” contacts corresponding to “second” mounting sites of a “second” mounting portion and a “second” base portion including “second” terminals electrically coupled to the “second” contacts, as claimed, because such structure is considered to be a duplication of parts that has no patentable significance unless a new unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), MPEP 2144.04.

Regarding claim 14, Joshi (refer to Figures 1-3) teaches that the microchannel module (comprising 130, 110 – see Figure 1) is electrically coupled (by wire 122b) to the substrate (102).  Thus, similar electrical coupling to “second contacts” (as recited in claim 14; also see claim 13) also amounts to duplication of parts similar to that explained for claim 13. It would have been obvious to one of ordinary skill in the art so that the microchannel module is electrically coupled to the “second” contacts of the substrate, as claimed, because such structure is considered to be a duplication of parts that has no patentable significance unless a new unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), MPEP 2144.04.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY ARORA whose telephone number is (571)272-8347. The examiner can normally be reached 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X. Le can be reached on 5712721708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AJAY ARORA/Primary Examiner, Art Unit 2892